Title: To George Washington from Elisha Sheldon, 10 March 1783
From: Sheldon, Elisha
To: Washington, George


                        
                            Sir,
                            New Town March 10th 1783
                        
                        I rcd your Excellency’s Letter of the 18th Ulto on the 8th Instant, In obedience to which I have put Lieut.
                            Kenney in Arrest, and ordered him to Head Quarters, that his Conduct may be inquired into.
                        He is furnished with a Copy of Your Excellencys orders for that purpose. I have the Honor to be with the
                            greatest Regard, Sir your Excellencys most obt & most Humb. sert
                        
                            Elisha Sheldon Colo. L.D.
                        
                    